DETAILED ACTION
This Office Action is in response to Applicant’s application, 17/614,520 filed on November 27, 2021 in which claims 9 to 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on November 27, 2021 have been reviewed and accepted by the Examiner.
Allowable Subject Matter
Claims 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9 and 16, the prior art fails to disclose the methods of claim 9 or 16 wherein the step C includes the step of supplying each of first particles each having an aspect ratio of 3 or larger, among the particles, with a first microscopic liquid drop having a volume of 0.1 fL or larger and smaller than 10 fL at least twice along a longer axis of the first particle.
Claims 10-15 and 17-22 depend directly or indirectly on claims 9 or 16 and are allowable on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893